DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 1/27/2022.  

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC ' 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a buffer” at lines 4 and 11 of the claim.  It is unclear if these buffers are the same.  If so, this must be made clear, such as by reciting “the buffer” at line 11 of the claim.  Claim 10 has a similar issue.  Dependent claims 2-9 and 11-18 inherit this issue.  Appropriate correction is required.
	Claim 1 recites “a minimum quantity of data associated with write commands” at lines 7-8 and lines 23-24 of the claim.  It is unclear if these minimum quantities of data associated with write commands are the same.  If so, this must be made clear, such as by reciting “the minimum quantity of data associated with write commands” at line 24 of the claim.  Dependent claims 2-9 inherit this issue.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0089427) in view of Goodman et al (US 2014/0310487).
	Regarding Claim 10, Lee teaches a non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device to: 
	store a first amount of space of a buffer available to store data associated with read commands (the first amount corresponding to the unallocated segments with a ‘1’ in the read column of Fig. 4, Paragraph 0059) and a second amount of space of the buffer available to store data associated with write commands (corresponding to the unallocated segments of the buffer with the ‘write’ bit set of Fig. 4, Paragraph 0059), 
	wherein the first amount is based at least in part on a size of a second portion of the buffer associated with a minimum quantity of data associated with write commands (the second portion of the buffer associated with a minimum quantity of data associated with write commands is the number of unallocated segments with the ‘0/1/0’ for the respective ‘read/write/map’ bits in the buffer such as elements 9 and 10 of Fig. 4 plus any segments with the write bit but not read bit set in Fig. 4, though none are shown some may obviously exist, Paragraph 0059, which reduces the first amount in the buffer available to store data associated with reads) and size of a third portion of the buffer associated with read commands and write commands (the third portion corresponding to the unallocated segments with both the read and write bits set, such as segments 3 and 4 of Fig. 4, which increases the first amount in the buffer available to store data associated with reads);
	receive, from a host system (host 102 of Fig. 1), a read command associated with a set of data (“read operation,” Paragraph 0033); 
	determine, for a buffer configured to buffer data being transferred between a set of memory devices of a memory system and the host system, that an amount of space within the buffer that is available to store the set of data associated with the read command is sufficient to store the set of data (buffer 300 of Fig. 1, Paragraph 0045, and the determination is made at steps S642, S644, and S646 of Fig. 6, where there is a check to see if any segment in the buffer is “allocatable” [i.e. has available space] for a current operation, such as a read or write, see Fig. 4 & Paragraph 0077, also see that allocation is performed in response to read or write requests, Paragraph 0054), wherein the amount of available space within the buffer is based at least in part on the first amount (the amount of available space for write commands is the amount of unallocated segments with a ‘1’ in the write column of Fig. 4, which is the second amount); 
	issue the read command to a memory device of the set of memory devices based at (once space is available, the command will be buffered at step S660 of Fig. 6 to be sent to the set of memory devices); 
	update the second amount based at least in part the size of the set of data and a determination of whether a current amount of data associated with read commands
exceeds a size of a first portion of the buffer associated with a minimum quantity of data
associated with read commands (the first portion of the buffer associated with a minimum quantity of data associated with read commands corresponding to the allocated segments with the ‘1/0/0’ for the respective ‘read/write/map’ bits in the buffer such as segments 11 and 12 of Fig. 4 – an “N” at step S642 of Fig. 5 indicates the amount of data associated with read commands exceeds the amount of segments in the buffer exclusively for reads, and will therefore have to be allocated to a segment allocated for both reads and writes at step S644 or S646 as shown on Fig. 5, which will reduce the amount of space available for write commands/second value, and this is also based on the size of the data, claim 3);
	update the first amount based at least in part on a size of the set of data (a number of segments is allocated based on the size of the set of data to be buffered, claim 3, and thus the amount available for read data [first amount] is reduced by the size of the set of data);

and 
	transfer the set of data from the memory device to the buffer based at least in part on issuing the read command (read data is transferred to the buffer based on “the size of the read data,” Paragraph 0067).
	However, the cited prior art does not teach to transmit, to the host system, an indication that the amount of space within the buffer is sufficient to store the set of data; and receiving, by 
	Gissin teaches to transmit, to a host system, an indication that an amount of space within a buffer is sufficient to store a set of data (step 306A of Fig. 3B); and receiving, by the buffer, the set of data from the host system based at least in part on transmitting the indication (based on step 308A of Fig. 3C, the step of sending the set of data is performed at step 310A).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the transmit step of Gissin in the cited prior art in order to avoid a situation where commands may be lost.
	Further, the cited prior art does not explicitly store store a first value indicating an amount of space of a buffer available to store data associated with read commands and a second value indicating an amount of space of the buffer available to store data associated with write commands.
	Goodman teaches a first value indicating an amount of space of a buffer available to store data associated with read commands (“read entries available counter 432,” Paragraph 0030) and a second value indicating an amount of space of the buffer available to store data associated with write commands (“write entries available counter 430,” Paragraph 0030).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the counters of Goodman in the cited prior art so the method may quickly determine if space is available for a given command.

	Regarding Claim 19, Lee teaches an apparatus, comprising: 
	an interface configured to communicate with a host system (host interface 132) and configured to receive one or more read commands and one or more write commands from the host system (“read operation” and “write operation,” Paragraph 0033); 
(memory 150, Paragraph 0033); and 
	a buffer coupled with the interface and the set of memory devices and configured to transfer the one or more sets of data between the interface and the set of memory devices according to the one or more read commands and one or more write commands (buffer 300 of Fig. 1, Paragraph 0045, allocation is performed in response to read or write requests, Paragraph 0054, also see Paragraph 0067), the buffer comprising: 
	a first portion configured to store data associated with a minimum quantity of data associated with read commands (the portion corresponding to the portion of the buffer with the read bit but not write bit set in Fig. 4); 
	a second portion configured to store data associated with a minimum quantity of data associated with write (the portion corresponding to the portion of the buffer with the write bit but not read bit set in Fig. 4); and 
	a third portion configured to store data associated with the one or more read commands and the one or more write commands (segments 1-4 of Fig. 4, Paragraph 0059), wherein the apparatus is configured to store an amount of space available to store data associated with read commands (the first amount corresponding to the unallocated segments with a ‘1’ in the read column of Fig. 4, Paragraph 0059) and a second amount of space of the buffer available to store data associated with write commands (corresponding to the unallocated segments of the buffer with the ‘write’ bit set of Fig. 4, Paragraph 0059), wherein the first amount is based at least in part on a size of the first portion and a size of the second portion (the first amount includes the first portion and is reduced by the size of the second portion as shown on Fig. 4), and the second amount is based at least in part on a size of the second portion and the size of the third portion (the second amount includes the second portion and the third portion as shown on Fig. 4), and the apparatus is further configured to update the (an “N” at step S642 of Fig. 5 indicates the amount of data associated with write commands exceeds the amount of segments in the buffer exclusively for writes, and will therefore have to be allocated to a segment allocated for both reads and writes at step S644 or S646 as shown on Fig. 5, which will reduce the amount of space available for read commands/first value, and this is also based on the size of the data, claim 3) and update the second amount based at least in part on a size of the one or more sets of data and a determination of whether a current amount of data associated with read commands exceeds the size of the first portion (an “N” at step S642 of Fig. 5 indicates the amount of data associated with read commands exceeds the amount of segments in the buffer exclusively for reads, and will therefore have to be allocated to a segment allocated for both reads and writes at step S644 or S646 as shown on Fig. 5, which will reduce the amount of space available for write commands/second value, and this is also based on the size of the data, claim 3).
	Further, the cited prior art does not explicitly store store a first value indicating an amount of space of a buffer available to store data associated with read commands and a second value indicating an amount of space of the buffer available to store data associated with write commands.
	Goodman teaches a first value indicating an amount of space of a buffer available to store data associated with read commands (“read entries available counter 432,” Paragraph 0030) and a second value indicating an amount of space of the buffer available to store data associated with write commands (“write entries available counter 430,” Paragraph 0030).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the counters of Goodman in the cited prior art so the method may quickly determine if space is available for a given command.


Claims 1-9, 11-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0089427) in view of Gissin et al (US 2019/0272123) and Goodman et al (US 2014/0310487).

	Regarding Claim 1, Lee teaches a non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device to: 
	store a first amount of space of a buffer available to store data associated with read commands (the first amount corresponding to the unallocated segments with a ‘1’ in the read column of Fig. 4, Paragraph 0059) and a second amount of space of the buffer available to store data associated with write commands (corresponding to the unallocated segments of the buffer with the ‘write’ bit set of Fig. 4, Paragraph 0059), wherein the second amount is based at least in part on a size of a first portion of the buffer associated with a minimum quantity of data associated with write commands (the first portion of the buffer associated with a minimum quantity of data associated with write commands is the number of unallocated segments with the ‘0/1/0’ for the respective ‘read/write/map’ bits in the static segment of the buffer such as elements 9 and 10 of Fig. 4) and size of a third portion of the buffer associated with read commands and write commands (the third portion corresponding to the unallocated segments with both the read and write bits set, the second amount corresponding the third portion plus the first portion plus any segments with the write bit but not read bit set in Fig. 4, though none are shown some may obviously exist, Paragraph 0059);
	receive, from a host system (host 102 of Fig. 1), a write command associated with a set of data (“write operation,” Paragraph 0033); 
 configured to buffer data being transferred between the host system and a set of memory devices of a memory system, that an amount of space within the buffer that is available to store the set of data is sufficient to store the set of data (buffer 300 of Fig. 1, Paragraph 0045, and the determination is made at steps S642, S644, and S646 of Fig. 6, where there is a check to see if any segment in the buffer is “allocatable” [i.e. has available space] for a current operation, such as a read or write, see Fig. 4 & Paragraph 0077, also see that allocation is performed in response to read or write requests, Paragraph 0054), wherein the amount of available space within the buffer is based at least in part on the second amount (the amount of available space for write commands is the amount of unallocated segments with a ‘1’ in the write column of Fig. 4, which is the second amount);
	update the second amount based at least in part on a size of the set of data (a number of segments is allocated based on the size of the set of data to be buffered, claim 3, and thus the amount available for write data [second amount] is reduced by the size of the set of data);
	update the first amount based at least in part the size of the set of data and a determination of whether a current amount of data associated with write commands
exceeds a size of a second portion of the buffer associated with a minimum quantity of data
associated with write commands (the second portion of the buffer associated with a minimum quantity of data associated with write commands corresponding to the allocated segments with the ‘0/1/0’ for the respective ‘read/write/map’ bits in the buffer such as segments 9 and 10 of Fig. 4 – an “N” at step S642 of Fig. 5 indicates the amount of data associated with write commands exceeds the amount of segments in the buffer exclusively for writes, and will therefore have to be allocated to a segment allocated for both reads and writes at step S644 or S646 as shown on Fig. 5, which will reduce the amount of space available for read commands/first value, and this is also based on the size of the data, claim 3).
	However, the cited prior art does not teach to transmit, to the host system, an indication that the amount of space within the buffer is sufficient to store the set of data; and receiving, by the buffer, the set of data from the host system based at least in part on transmitting the indication.
	Gissin teaches to transmit, to a host system, an indication that an amount of space within a buffer is sufficient to store a set of data (step 306A of Fig. 3B); and receiving, by the buffer, the set of data from the host system based at least in part on transmitting the indication (based on step 308A of Fig. 3C, the step of sending the set of data is performed at step 310A).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the transmit step of Gissin in the cited prior art in order to avoid a situation where commands may be lost.
	Further, the cited prior art does not explicitly store store a first value indicating an amount of space of a buffer available to store data associated with read commands and a second value indicating an amount of space of the buffer available to store data associated with write commands.
	Goodman teaches a first value indicating an amount of space of a buffer available to store data associated with read commands (“read entries available counter 432,” Paragraph 0030) and a second value indicating an amount of space of the buffer available to store data associated with write commands (“write entries available counter 430,” Paragraph 0030).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the counters of Goodman in the cited prior art so the method may quickly determine if space is available for a given command.
	
	Regarding Claim 2, the cited prior art teaches the non-transitory computer-readable 
	Regarding Claim 3, the cited prior art teaches the non-transitory computer-readable medium of claim 2, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
	compare a size of the set of data to the second value indicating the amount of space within the buffer that is available to store data associated with the write command, wherein determining that the amount of space within the buffer is sufficient to store the set of data is based at least in part on the comparing (step 308A and 310A of Gissin, also Paragraph 0030 of Goodman).
	Regarding Claim 4, the cited prior art teaches the non-transitory computer-readable medium of claim 3, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
	update the second value indicating the amount of space within the buffer that is available to store data associated with the write command, wherein transmitting the indication is based at least in part on updating the second value (the “currently available space” at step 304A of Gissin is obviously updated when less space is currently available, also Paragraph 0030 of Goodman).
	Regarding Claim 5, the cited prior art teaches the non-transitory computer-readable medium of claim 4, wherein the instructions to second update the value further cause the electronic device to decrement the second value based at least in part on the size of the set of data (the “currently available space” at step 304A of Gissin is obviously updated when less 
	Regarding Claim 6, the cited prior art teaches the non-transitory computer-readable medium of claim 2, wherein: the first availability of space within the second portion of the buffer associated with write commands is based at least in part on an amount of data associated with a first queue comprising previously-received write commands (Fig. 5 of Lee, where previously-received write commands reduces available space in the portion of the buffer associated with write commands); and the second availability of space with the third portion of the buffer associated with read commands and write commands is based at least in part on an amount of data associated with a second queue comprising previously received read commands and previously-received write commands (Fig. 5 of Lee, where previously-received read and write commands reduces available space in the portion of the buffer associated with read and write commands).
	Regarding Claim 7, the cited prior art teaches the non-transitory computer-readable medium of claim 2, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: transfer the set of data from the buffer to a memory device of the set of memory devices based at least in part on receiving the set of data from the host system (data is buffered in the buffer after being received from the host system, Paragraph 0067).
	Regarding Claim 8, the cited prior art teaches the non-transitory computer-readable medium of claim 7, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: update the stored second value indicating the amount of space within the buffer that is available to store data associated with the write command based at least in part on transferring the set of data to the memory device (the “currently available space” at step 304A of Gissin is obviously updated when more space is currently available, also Paragraph 0030 of Goodman).
	Regarding Claim 9, the cited prior art teaches the non-transitory computer-readable 

	Regarding Claim 11, the cited prior art teaches the non-transitory computer-readable medium of claim 10, and Lee teaches wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: determine the first value based at least in part on a first availability of space within the first portion of the buffer associated with read commands and a second availability of space within the third portion of the buffer associated with read commands and write commands (steps 642, 644, and 646 of Lee, where it is determined if the amount of space is enough for the request), but does not explicitly teach to store a value indicating the amount of space within the buffer that is available.
	Gissin teaches to store a value indicating the amount of space within the buffer that is available (step 306A of Gissin, also see Paragraph 0030 of Gissin).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the storing of a value in Gissin in the cited prior art in order to track if a buffer has enough space for a given command.
	Regarding Claim 12, the cited prior art teaches the non-transitory computer-readable medium of claim 11, but does not explicitly teach wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
	compare a size of the set of data to the first value indicating the amount of space within the buffer that is available to store data associated with the read command, wherein determining that the amount of space within the buffer is sufficient to store the set of data is based at least in part on the comparing.
	Gissin teaches to compare a size of the set of data to the value indicating the amount of 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the comparing of Gissin in the cited prior art in order to determine if the buffer has enough space to handle commands from the host.

	Regarding Claim 13, the cited prior art teaches the non-transitory computer-readable medium of claim 12, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
	update the first value indicating the amount of space within the buffer that is available to store data associated with the read command, wherein transferring the set of data to the buffer is based at least in part on updating the first value (the “currently available space” at step 304A of Gissin is obviously updated when less space is currently available, also see Paragraph 0030 of Goodman).
	Regarding Claim 14, the cited prior art teaches the non-transitory computer-readable medium of claim 13, wherein the instructions to update the first value further cause the electronic device to decrement the first value based at least in part on the size of the set of data (the “currently available space” at step 304A of Gissin is obviously updated when more space is currently available, also see Paragraph 0030 of Goodman).
	Regarding Claim 15, the cited prior art teaches the non-transitory computer-readable medium of claim 11, wherein: the first availability of space within the first portion of the buffer associated with read commands is based at least in part on an amount of data associated with a first queue comprising previously-received read commands (Fig. 5 of Lee, where previously-received read commands reduces available space in the portion of the buffer associated with 
	Regarding Claim 16, the cited prior art teaches the non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: transmit the set of data from the buffer to the host system in accordance with the read command and based at least in part on transferring the set of data to the buffer (data is buffered in the buffer after being received from the memory, Paragraph 0067).
	Regarding Claim 17, the cited prior art teaches the non-transitory computer-readable medium of claim 16, wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: 
	update the first value indicating the amount of space within the buffer that is available to store data associated with the read command based at least in part on transmitting the set of data to the host system (the “currently available space” at step 304A of Gissin is obviously updated when more space is currently available).
	Regarding Claim 18, the cited prior art teaches the non-transitory computer-readable medium of claim 17, wherein the instructions to update the first value further cause the electronic device to increment the first value based at least in part on a size of the set of data (see claim 3 of Lee and Paragraph 0030 of Goodman).

	Regarding Claim 20, the cited prior art teaches the apparatus of claim 19, but does not explicitly teach a first counter configured to store the second value indicating an amount of 
	Gissin teaches a counter to store a value indicate an amount of space within a portion of a buffer that is available to store data associated with the one or more write commands (counter corresponding to the count of “currently available storage space,” step 308A of Fig. 3C, also see Paragraph 0030 of Goodman).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the counter of Gissin in the cited prior art in order to track if a buffer has enough space to process commands.
	Regarding Claim 21, the cited prior art teaches the apparatus of claim 20, further comprising a controller configured to: decrement the second value stored by the first counter based at least in part on storing data associated with the one or more write commands within the second portion of the buffer or the third portion of the buffer; and increment second the value stored by the first counter based at least in part on transferring data associated with the one or more write commands from the buffer to a memory device of the set of memory devices (the “currently available storage space” at step 304A of Gissin is obviously updated when less space is currently available).
	Regarding Claim 22, but does not explicitly teach the apparatus of claim 19, further comprising a second counter configured to store the first value indicating an amount of space within the first portion of the buffer and the third portion of the buffer that is available to store data associated with read commands.
	Gissin teaches a counter to store a value indicate an amount of space within a portion of a buffer that is available to store data associated with the one or more read commands (counter corresponding to the count of “currently available storage space,” step 308A of Fig. 3C, also see Paragraph 0030 of Goodman).
	It would have been obvious to a person having ordinary skill in the art at the time the 
	Regarding Claim 23, the cited prior art teaches the apparatus of claim 22, further comprising a controller configured to: decrement the first value stored by the second counter based at least in part on storing data associated with the one or more read commands within the first portion of the buffer or the third portion of the buffer; and increment the first value stored by the second counter based at least in part on transmitting data associated with the one or more read commands from the buffer to the host system(the “currently available storage space” at step 304A of Gissin is obviously updated when less space is currently available, also see Paragraph 0030 of Goodman).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant argument that the cited prior art fails to teach the claims as amended has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-23 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135